Exhibit 10.1

 

AON CORPORATION 2011 INCENTIVE PLAN

 

SECTION 1

General

 

1.1  Purpose.  Aon Corporation, a Delaware corporation (“Aon”), has established
the Plan to advance the interests of Aon and the Subsidiaries (collectively, the
“Company”) by providing a variety of equity-based and cash incentives designed
to motivate, retain and attract employees, directors, consultants, independent
contractors, agents, and other persons providing services to the Company through
the acquisition of a larger personal financial interest in Aon.

 

1.2  Effect on Prior Plans.  After the Approval Date, no further awards will be
made under the 2001 Aon Stock Incentive Plan, as amended from time to time (the
“2001 Plan”) or the Hewitt Associates, Inc. Amended and Restated Global Stock
and Incentive Plan, as amended from time to time (the “Hewitt Plan”), and Shares
reserved for issuance thereunder will not be available for future awards
thereunder after the Approval Date.

 

SECTION 2

Defined Terms

 

The meaning of capitalized terms used in the Plan are set forth below if not
otherwise defined in the text of the Plan.

 

(a)                                  “Affiliate” will have the meaning ascribed
to such term in Rule 12b-2 of the General Rules and Regulations of the Exchange
Act.

 

(b)                                 “Agreement” will have the meaning set forth
in subsection 9.9.

 

(c)                                  “Approval Date” means the date on which the
Plan is approved by Aon’s stockholders.

 

(d)                                 “Award” means any award described in
Sections 6 through 8 of the Plan.

 

(e)                                  “Beneficiary” means the legal
representative of the Participant’s estate entitled by will or the laws of
descent and distribution to receive the benefits under a Participant’s Award in
the event the Participant’s Termination Date occurs on account of death,
regardless whether the Participant designated a person or person to receive the
balance of his or her benefits under the 2001 Plan, the Hewitt Plan or any other
Company plan or program.

 

(f)                                    “Board” means the Board of Directors of
Aon.

 

(g)                                 “Cash Incentive Award” has the meaning set
forth in subsection 8.1.

 

(h)                                 “Change in Control” means:

 

(1)                                  the acquisition by any individual, entity
or group (a “Person”), including any “person” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (3) of this Section 1(c);
provided further, that for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of 30% or more of the Outstanding Common Stock or 30% or more
of the Outstanding Voting Securities by reason of an acquisition by the Company,
and such Person shall, after such acquisition by the Company, become the
beneficial owner of any additional shares of the Outstanding Common Stock or any
additional Outstanding Voting Securities and such beneficial ownership is
publicly announced, such additional beneficial ownership shall constitute a
Change in Control;

 

1

--------------------------------------------------------------------------------


 

(2)                                  individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 

(3)                                  the consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or indirectly) in substantially the
same proportions relative to each other as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 30% or
more of the Outstanding Common Stock or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 30% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

(4)                                  the consummation of a plan of complete
liquidation or dissolution of the Company.

 

(i)                                     “Code” means the United States Internal
Revenue Code of 1986, as amended, and references to any provision of the Code
will be deemed to include successor provisions and regulations.

 

(j)                                     “Committee” has the meaning set forth in
subsection 4.1.

 

(k)                                  “Effective Date” has the meaning set forth
in subsection 9.1.

 

(l)                                     “Eligible Individual” means any officer,
director, or other employee of Aon or a Subsidiary, consultants, independent
contractors or agents of Aon or a Subsidiary, and persons who are expected to
become officers, employees, directors, consultants, independent contractors or
agents of Aon or a Subsidiary, including in each case, directors who are not
employees of Aon or a Subsidiary.

 

(m)                               “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(n)                                 “Expiration Date” has the meaning set forth
in subsection 6.9.

 

(o)                                 “Fair Market Value” of a Share means, as of
any date and except as otherwise provided by the Committee, the closing sale
price of a Share as reported on the New York Stock Exchange Composite Tape (or
if the Shares are not traded on the New York Stock Exchange, the closing sale
price on the exchange on which they are traded or as reported by an applicable
automated quotation system) (“Composite Tape”) on the applicable date or, if no
sales of Shares are reported on such date, the closing sale price of a Share on
the date a sale was last reported on the Composite Tape (or such other exchange
or automated quotation system, if applicable). For purposes of

 

1

--------------------------------------------------------------------------------


 

determining the Fair Market Value of Shares that are sold pursuant to a cashless
exercise program, Fair Market Value will be the price at which such Shares are
sold.

 

(p)                                 “Full Value Award” has the meaning set forth
in subsection 7.1(a).

 

(q)                                 “Incentive Stock Option” means an Option
that is intended to satisfy the requirements applicable to an “incentive stock
option” described in section 422 of the Code.

 

(r)                                    “Non-Qualified Stock Option” means an
Option that is not intended to be an Incentive Stock Option.

 

(s)                                  “Option” has the meaning set forth in
subsection 6.1(a).

 

(t)                                    “Outside Director” means a director of
Aon who is not an officer or employee of Aon or any Subsidiary.

 

(u)                                 “Participant” will have the meaning set
forth in Section 3.

 

(v)                                 “Performance-Based Compensation” will have
the meaning set forth in subsection 7.3.

 

(w)                               “Performance Criteria” means performance
targets based on one or more of the following criteria: (i) revenues or net
revenues; (ii) operating profit or margin; (iii) expenses, operating expenses,
marketing and administrative expense, restructuring or other special or unusual
items, interest, tax expense, or other measures of savings; (iv) operating
earnings, earnings before interest, taxes, depreciation, or amortization, net
earnings, earnings per share (basic or diluted) or other measure of earnings;
(v) cash flow, including cash flow from operations, investing, or financing
activities, before or after dividends, investments, or capital expenditures;
(vi) balance sheet performance, including debt, long or short term, inventory,
accounts payable or receivable, working capital, or stockholders’ equity;
(vii) return measures, including return on invested capital, sales, assets, or
equity; (viii) stock price performance or stockholder return; (ix) economic
value created or added; (x) implementation or completion of critical projects,
including acquisitions, divestitures, and other ventures, process improvements,
attainment of other strategic objectives, including market penetration,
geographic expansion, product development, regulatory or quality performance,
innovation or research goals, or the like. In each case, performance may be
measured (A) on an aggregate or net basis; (B) before or after tax or cumulative
effect of accounting changes; (C) relative to other approved measures, on an
aggregate or percentage basis, over time, or as compared to performance by other
companies or groups of other companies; or (D) by product, product line,
business unit or segment, or geographic unit. The performance targets may
include a threshold level of performance below which no payment will be made (or
no vesting will occur), levels of performance at which specified payments will
be made (or specified vesting will occur), and a maximum level of performance
above which no additional payment will be made (or at which full vesting will
occur). Where applicable, each of the foregoing performance targets will be
determined in accordance with generally accepted accounting principles and will
be subject to certification by the Committee; provided that the Committee will
have the authority to exclude the impact of charges for restructurings,
discontinued operations, extraordinary items, and other unusual, special, or
non-recurring events and the cumulative effects of tax or accounting principles
as identified in the financial results filed with or furnished to the Securities
and Exchange Commission.

 

(x)                                   “Person” will have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term will not include (i) Aon or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Aon or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of Aon in
substantially the same proportions as their ownership of stock of Aon.

 

(y)                                 “Plan” means this Aon Corporation 2011
Incentive Plan, as it may be duly amended from time to time.

 

(z)                                   “SAR” or “Stock Appreciation Right” has
the meaning set forth in subsection 6.1(b).

 

(aa)                            “Share” means a share of common stock, $1.00 par
value, of Aon.

 

2

--------------------------------------------------------------------------------


 

(bb)                          “Subsidiary” means any corporation, partnership,
joint venture or other entity during any period in which a controlling interest
in such entity is owned, directly or indirectly, by Aon (or by any entity that
is a successor to Aon), and any other business venture designated by the
Committee in which Aon (or any entity that is a successor to Aon) has, directly
or indirectly, a significant interest (whether through the ownership of
securities or otherwise), as determined in the discretion of the Committee.
Notwithstanding the foregoing, in the case of an Incentive Stock Option or any
determination relating to an Incentive Stock Option, “Subsidiary” means a
corporation that is a subsidiary of Aon within the meaning of section 424(f) of
the Code.

 

(cc)                            “Substitute Award” means an Award granted or
Shares issued by the Company in assumption of, or in substitution or exchange
for, an award previously granted, or the right or obligation to make a future
award, in all cases by a company acquired by the Company or any Subsidiary of
the Company or with which the Company or a Subsidiary combines.

 

(dd)                          “Termination Date” means the date on which a
Participant both ceases to be an employee of the Company and ceases to perform
material services for the Company (whether as a director or otherwise),
regardless of the reason for the cessation; provided that a “Termination Date”
will not be considered to have occurred during the period in which the reason
for the cessation of services is a leave of absence approved by Aon or the
Subsidiary which was the recipient of the Participant’s services; and provided,
further that, with respect to an Outside Director, “Termination Date” means date
on which the Outside Director’s service as an Outside Director terminates for
any reason.

 

SECTION 3

Participation

 

Subject to the terms and conditions of the Plan, a “Participant” in the Plan is
any Eligible Individual to whom an Award is granted under the Plan. Subject to
the terms and conditions of the Plan, the Committee will determine and
designate, from time to time, from among the Eligible Individuals those persons
who will be granted one or more Awards under the Plan. Subject to the terms and
conditions of the Plan, a Participant may be granted any Award permitted under
the provisions of the Plan and more than one Award may be granted to a
Participant. Except as otherwise agreed by Aon and the Participant, or except as
otherwise provided in the Plan, an Award under the Plan will not affect any
previous Award under the Plan or an award under any other plan maintained by Aon
or any Subsidiary.

 

SECTION 4

Committee

 

4.1  Administration By Committee.  The authority to control and manage the
operation and administration of the Plan will be vested in the committee
described in subsection 4.2 (the “Committee”) in accordance with this Section 4.
If the Committee does not exist, or for any other reason determined by the
Board, the Board may take any action under the Plan that would otherwise be the
responsibility of the Committee.

 

4.2  Selection of Committee.  So long as Aon is subject to Section 16 of the
Exchange Act, the Committee will be selected by the Board and will consist of
not fewer than two members of the Board or such greater number as may be
required for compliance with Rule 16b-3 issued under the Exchange Act and will
be comprised of persons who are independent for purposes of applicable stock
exchange listing requirements. Any Award granted under the Plan that is intended
to constitute Performance-Based Compensation (including Options and SARs) will
be granted by a Committee consisting solely of two or more “outside directors”
within the meaning of section 162(m) of the Code and applicable regulations;
provided, however, that as of the Effective Date and continuing thereafter
unless and until otherwise specified by the Board, the Committee will be the
Organization & Compensation Committee of the Board.

 

Notwithstanding any other provision of the Plan to the contrary, with respect to
any Awards to Outside Directors, the Committee for purposes of this Section 4
will be the Board.

 

4.3  Powers of Committee.  The authority to manage and control the operation and
administration of the Plan will be vested in the Committee, subject to the
following:

 

(a)                                  Subject to the provisions of the Plan
(including subsection 4.3(e)), the Committee will have the authority and
discretion to (i) select Eligible Individuals who will receive Awards under the
Plan, (ii) determine the time or times of receipt of Awards, (iii) determine the
types of Awards and the number of Shares covered by the

 

3

--------------------------------------------------------------------------------


 

Awards, (iv) establish the terms, conditions, performance targets, restrictions,
and other provisions of such Awards, (v) modify the terms of, cancel, or suspend
Awards; (vi) reissue or repurchase Awards, and (vii) accelerate the
exercisability or vesting of any Award. In making such Award determinations, the
Committee may take into account the nature of services rendered by the
respective individual, the individual’s present and potential contribution to
Aon’s or a Subsidiary’s success and such other factors as the Committee deems
relevant.

 

(b)                                 Subject to the provisions of the Plan, the
Committee will have the authority and discretion to determine the extent to
which Awards under the Plan will be structured to conform to the requirements
applicable to Performance-Based Compensation, and to take such action, establish
such procedures, and impose such restrictions at the time such Awards are
granted as the Committee determines to be necessary or appropriate to conform to
such requirements.

 

(c)                                  Subject to the provisions of the Plan, the
Committee will have the authority and discretion to conclusively interpret the
Plan, to establish, amend and rescind any rules and regulations relating to the
Plan, to determine the terms and provisions of any agreements made pursuant to
the Plan, to remedy any defect or omission and reconcile any inconsistency in
the Plan or any Award, and to make all other determinations that may be
necessary or advisable for the administration of the Plan including the
termination thereof.

 

(d)                                 Any interpretation of the Plan by the
Committee and any decision made by it under the Plan is final and binding on all
persons.

 

(e)                                  Except as otherwise expressly provided in
the Plan, where the Committee is authorized to make a determination with respect
to any Award, such determination will be made at the time the Award is made,
except that the Committee may reserve the authority to have such determination
made by the Committee in the future (but only if such reservation is made at the
time the Award is granted is expressly stated in the Agreement reflecting the
Award and is permitted by applicable law).

 

4.4  Delegation by Committee.  Except to the extent prohibited by applicable law
or the rules of any stock exchange, the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any part of its responsibilities and powers to any person or
persons selected by it, except that Awards to individuals who are designated as
“officers” under Rule 16a-1(f) of the Exchange Act may be made solely by the
Committee. Any such allocation or delegation may be revoked by the Committee at
any time.

 

4.5  Information to be Furnished to Committee.  The Company will furnish the
Committee such data and information as may be required for it to discharge its
duties. The records of the Company as to an individual’s employment or provision
of services, termination of employment or cessation of the provision of
services, leave of absence, reemployment and compensation will be conclusive on
all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

 

4.6  Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee will be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor will Aon or any Subsidiary be liable to
any person for any such action unless attributable to fraud or willful
misconduct on the part of a director or employee of Aon or a Subsidiary. The
Committee, the individual members thereof, and persons acting as the authorized
delegates of the Committee under the Plan, will be indemnified by Aon against
any and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises. This
indemnification will not duplicate but may supplement any coverage available
under any applicable insurance.

 

4

--------------------------------------------------------------------------------


 

SECTION 5

Shares Reserved and Limitations

 

5.1  Shares and Other Amounts Subject to the Plan.  The Shares for which Awards
may be granted under the Plan will be subject to the following:

 

(a)                                  The Shares with respect to which Awards may
be made under the Plan will be shares currently authorized but unissued or
currently held or subsequently acquired by Aon as treasury shares, including
shares purchased in the open market or in private transactions.

 

(b)                                 Subject to the provisions of subsection 5.2,
the number of Shares which may be issued with respect to Awards under the Plan
will be equal to 25 million Shares (the “Share Pool”). Except as otherwise
provided herein, any Shares subject to an Award under this Plan which for any
reason expires or is forfeited, cancelled, surrendered, or terminated without
issuance of Shares will again be available under the Plan. Shares subject to an
Award under the Plan may not again be made available for issuance under the Plan
if such Shares are: (i) Shares that were subject to a stock-settled SAR and were
not issued or delivered upon the net settlement of such SAR; (ii) Shares
delivered to or withheld by Aon to pay the exercise price or the withholding
taxes related to an outstanding Award; and (iii) Shares repurchased on the open
market with the proceeds of an Option exercise.

 

(c)                                  Substitute Awards will not reduce the
Shares that may be issued under the Plan or that may be covered by Awards
granted to any one Participant during any calendar year pursuant to
subsection 5.1(e) or subsection 5.1(f).

 

(d)                                 Except as expressly provided by the terms of
this Plan, the issuance by Aon of shares of stock of any class, or securities
convertible into shares of stock of any class, for cash or property or for labor
or services, either upon direct sale, upon the exercise of rights or warrants to
subscribe therefor or upon conversion of shares or obligations of Aon or any
Subsidiary convertible into such shares or other securities, will not affect,
and no adjustment by reason thereof, will be made with respect to Awards then
outstanding hereunder.

 

(e)                                  Subject to the following provisions of this
subsection 5.1, the maximum number of Shares that may be delivered to
Participants and their Beneficiaries with respect to Incentive Stock Options
under the Plan will be 15 million; provided, however, that to the extent that
shares not delivered must be counted against this limit as a condition of
satisfying the rules applicable to Incentives Stock Options, such rules will
apply to the limit on Incentive Stock Options granted under the Plan.

 

(f)                                    The maximum number of Shares that may be
covered by Awards granted to any one Participant during any one calendar-year
period pursuant to this Plan will be 1,500,000. For purposes of this
subsection 5.1(g), if an Option is in tandem with an SAR, such that the exercise
of the Option or SAR with respect to a Share cancels the tandem SAR or Option
right, respectively, with respect to such share, the tandem Option and SAR
rights with respect to each Share will be counted as covering but one Share for
purposes of applying the limitations of this subsection 5.1(f).

 

5.2  Adjustments to Shares.  In the event there is a change in the capital
structure of the Company as a result of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off or other similar corporate change, or any distribution
to stockholders holding Shares other than regular cash dividends, the Committee
shall make an equitable adjustment (in the manner and form determined in the
Committee’s sole discretion) in the number of Shares and forms of the Awards
authorized to be granted under the Plan, including any limitation imposed on the
number of Shares of Common Stock with respect to which an Award may be granted
in the aggregate under the Plan or to any Participant, and make appropriate
adjustments (including exercise price) to any outstanding Awards.

 

5

--------------------------------------------------------------------------------


 

SECTION 6

Options and SARS

 

6.1  Definitions.

 

(a)                                  The grant of an “Option” under the Plan
entitles the Participant to purchase Shares at an Exercise Price established by
the Committee at the time the Option is granted. Options granted under this
Section 6 may be either Incentive Stock Options or Non-Qualified Stock Options,
as determined in the discretion of the Committee; provided, however, that
Incentive Stock Options may only be granted to employees of Aon or a Subsidiary.
An Option will be deemed to be a Non-Qualified Stock Option unless it is
specifically designated by the Committee as an Incentive Stock Option.

 

(b)                                 A grant of a “stock appreciation right” or
“SAR” entitles the Participant to receive, in cash or Shares (as determined in
accordance with the terms of the Plan), value equal to the excess of: (i) the
Fair Market Value of a specified number of Shares at the time of exercise; over
(ii) an Exercise Price established by the Committee at the time of grant.

 

(c)                                  An Option may but need not be in tandem
with an SAR, and an SAR may but need not be in tandem with an Option (in either
case, regardless of whether the original award was granted under this Plan or
another plan or arrangement). If an Option is in tandem with an SAR, the
Exercise Price of both the Option and SAR will be the same, and the exercise of
the Option or SAR with respect to a Share will cancel the corresponding tandem
SAR or Option right with respect to such share.

 

6.2  Eligibility.  The Committee will designate the Participants to whom Options
or SARs are to be granted under this Section 6 and will determine the number of
Shares subject to each such Option or SAR and the other terms and conditions
thereof, not inconsistent with the Plan.

 

6.3  Limits on Incentive Stock Options.  If the Committee grants Incentive Stock
Options, then to the extent that the aggregate fair market value of Shares with
respect to which Incentive Stock Options are exercisable for the first time by
any individual during any calendar year (under all plans of the Company) exceeds
$100,000, such Options will be treated as Non-Qualified Stock Options to the
extent required by section 422 of the Code.

 

6.4  Exercise Price.  The “Exercise Price” of an Option or SAR will be
established by the Committee at the time the Option or SAR is granted; provided,
however, in no event will such price be less than 100% of the Fair Market Value
of a Share on such date.

 

6.5  Exercise/Vesting.  Except as otherwise expressly provided in the Plan, an
Option or SAR granted under the Plan will be exercisable in accordance with the
following:

 

(a)                                  An Option or SAR granted under this
Section 6 will be exercised, in whole or in part (but with respect to whole
Shares only) by giving notice to Aon or its designee prior to the Expiration
Date applicable thereto. Such notice will specify the number of Shares being
exercised and such other information as may be required by the Committee or its
designee.

 

(b)                                 No Option or SAR may be exercised prior to
the date on which it is exercisable (or vested) or after the Expiration Date.

 

(c)                                  The terms and conditions relating to
exercise and vesting of an Option or SAR will be established by the Committee to
the extent not inconsistent with the Plan, and may include, without limitation,
conditions relating to completion of a specified period of service, achievement
of performance standards prior to exercise or the achievement of Share ownership
objectives by the Participant. Notwithstanding the foregoing, in no event will
an Option or SAR granted to any employee become exercisable or vested prior to
the first anniversary of the date on which it is granted (subject to
acceleration of exercisability and vesting, to the extent permitted by, and
subject to such terms and conditions determined by the Committee, in the event
of the Participant’s death, disability, retirement, or involuntary termination
or in connection with a change in control).

 

6

--------------------------------------------------------------------------------


 

6.6  Method of Exercise; Payment of Exercise Price.  A Participant may exercise
an Option (i) by giving notice to the Committee or its designee specifying the
number of whole Shares to be purchased and accompanying such notice with payment
therefor in full, and without any extension of credit, either (A) in cash,
(B) by delivery (either actual delivery or by attestation procedures established
by the Committee or its designee) to the Committee or its designee of previously
owned whole Shares having a Fair Market Value, determined as of the date
immediately preceding the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Committee to
withhold whole Shares which would otherwise be delivered having an aggregate
Fair Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, provided that the Committee determines
that such withholding of Shares does not cause the Company to recognize an
increased compensation expense under applicable accounting principles,
(D) except as may be prohibited by applicable law, in cash by a broker-dealer
acceptable to the Company to whom the Participant has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C) and (ii) by
executing such documents as the Committee may reasonably request. Any fraction
of a Share which would be required to pay such purchase price will be
disregarded and the remaining amount due will be adjusted through the federal
tax withholding mechanism. No Shares will be issued and no certification
representing Common Stock will be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 9.5, have
been paid.

 

6.7  Post-Exercise Limitations.  The Committee, in its discretion, may provide
in an Award such restrictions on Shares acquired pursuant to the exercise of an
Option as it determines to be desirable, including, without limitation,
restrictions relating to disposition of the shares and forfeiture restrictions
based on service, performance, Share ownership by the Participant and such other
factors as the Committee determines to be appropriate.

 

6.8  No Repricing.  Except for adjustments pursuant to subsection 5.2
(Adjustments to Shares) or reductions of the Exercise Price approved by Aon’s
stockholders, the Exercise Price for any outstanding Option or SAR may not be
decreased after the date of grant nor may an outstanding Option or SAR granted
under the Plan be surrendered to Aon as consideration for the grant of a new
Award, cash, or replacement Option or SAR with a lower exercise price. In
addition, no repricing of an Option or SAR will be permitted without the
approval of Aon’s stockholders if such approval is required under the rules of
any stock exchange on which Shares are listed; provided, however, that the
foregoing prohibition shall not apply to the actions permitted under
subsection 9.2 (Change in Control).

 

6.9  Expiration Date.  The “Expiration Date” with respect to an Option or SAR
means the date established as the Expiration Date by the Committee at the time
of the grant; provided, however, that in no event will the Expiration Date of an
Option or SAR be later than the date that is ten years after the date on which
the Option or SAR is granted (or such shorter period required by law or the
rules of any stock exchange).

 

SECTION 7

Full Value Awards

 

7.1  Definitions.

 

(a)                                  A “Full Value Award” is a grant of one or
more Shares or a right to receive one or more Shares in the future (including
restricted shares, restricted share units, deferred shares, deferred share
units, performance shares and performance share units), with such grant subject
to one or more of the following, as determined by the Committee:

 

(i)                                     The grant may be in consideration of a
Participant’s previously performed services, or surrender of other compensation
that may be due.

 

(ii)                                  The grant may be contingent on the
achievement of performance or other objectives during a specified period.

 

(iii)                               The grant may be subject to a risk of
forfeiture or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Participant or achievement
of performance or other objectives.

 

(iv)                              The grant may also be subject to such other
conditions, restrictions and contingencies, as determined by the Committee,
including provisions relating to dividend or dividend equivalent rights and
deferred payment or settlement.

 

7

--------------------------------------------------------------------------------


 

7.2  Special Vesting Rules.  If an employee’s right to become vested in a Full
Value Award is conditioned on the completion of a specified period of service
with Aon or one or more Subsidiaries, without achievement of performance targets
or other performance objectives (whether or not related to performance measures)
being required as a condition of vesting, and without it being granted in lieu
of other compensation, then the required period of service for full vesting will
be not less than one year (subject, to the extent provided by, and subject to
such terms and conditions determined by, the Committee, to prorated vesting over
the course of such one-year period and to acceleration of vesting in the event
of the Participant’s death, disability, involuntary termination or otherwise in
connection with a change in control, or retirement). The foregoing requirements
will not apply to (a) grants made to newly eligible Participants to replace
awards from a prior employer and (b) grants that are a form of payment of earned
performance awards or other incentive compensation.

 

7.3  Performance-Based Full Value Awards.  Any Full Value Award granted to any
Participant may constitute “Performance-Based Compensation” within the meaning
of section 162(m) of the Code and regulations thereunder. If any such award is
intended to satisfy the requirements for Performance-Based Compensation under
section 162(m) of the Code, then to the extent required by section 162(m), any
Full Value Award so designated will be conditioned on the achievement of one or
more performance targets as determined by the Committee and the following
additional requirements will apply:

 

(a)                                  The performance targets established for the
performance period established by the Committee will be objective (as that term
is described in regulations and other guidance under section 162(m) of the
Code), and will be established in writing by the Committee not later than
90 days after the beginning of the performance period (but in no event after 25%
of the performance period has elapsed), and while the outcome as to the
performance targets is substantially uncertain. The performance targets
established by the Committee will be based on one or more of the Performance
Criteria.

 

(b)                                 A Participant otherwise entitled to receive
a Full Value Award for any performance period will not receive a settlement or
payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this
subsection 7.3(b), such exercise of discretion may not result in an increase in
the amount of the payment unless such discretion is exercised pursuant to
Section 9.2 hereof.

 

(c)                                  Except as otherwise provided by the
Committee, if a Participant’s Termination Date occurs because of death or
disability, the Participant’s Full Value Award will become vested without regard
to whether the Full Value Award would be Performance-Based Compensation.

 

Nothing in this Section 7 will preclude the Committee from granting Full Value
Awards under the Plan or the Committee, Aon or any Subsidiary from granting any
cash incentive awards outside of the Plan that are not intended to be
Performance-Based Compensation; provided, however, that to the extent that the
provisions of this Section 7 reflect the requirements applicable to
Performance-Based Compensation, such provisions will not apply to the portion of
the Award, if any, that is not intended to constitute Performance-Based
Compensation.

 

SECTION 8

Cash Incentive Awards

 

8.1  Grant of Cash Incentive Awards.  Subject to the terms of the Plan, the
Committee may grant to a Participant the right to receive a payment in cash (or,
in the discretion of the Committee, in Shares equivalent in value to the cash
otherwise payable) at any time and from time to time, as determined by the
Committee (“Cash Incentive Award”). Each Cash Incentive Award will have a value
as determined by the Committee, and the Committee may subject an Award to
Performance Criteria or any other conditions, restrictions or contingencies, as
determined in the Committee’s discretion. Payment of earned Cash Incentive
Awards will be as determined by the Committee and evidenced in the Award
Agreement. Subject to the terms of the Plan, the Committee, in its sole
discretion, may pay earned Cash Incentive Awards in the form of cash or Shares
(or in a combination thereof) that have an aggregate Fair Market Value equal to
the value of the earned Award. The determination of the Committee with respect
to the time and form of payout of such Awards will be set forth in the Award
Agreement pertaining to the grant of the Award.

 

8.2  Performance-Based Cash Incentive Awards.  Any Cash Incentive Award granted
to any Participant may constitute “Performance-Based Compensation” within the
meaning of section 162(m) of the Code and regulations thereunder. If any such
award is intended to satisfy the requirements for Performance-Based Compensation
under section 162(m) of the Code, then to the extent required by section 162(m),
any Cash Incentive Award so designated will be conditioned on the

 

8

--------------------------------------------------------------------------------


 

achievement of one or more performance targets as determined by the Committee
and the following additional requirements will apply:

 

(a)                                  The performance targets established for the
performance period established by the Committee will be objective (as that term
is described in regulations under section 162(m) of the Code), and will be
established in writing by the Committee not later than 90 days after the
beginning of the performance period (but in no event after 25% of the
performance period has elapsed), and while the outcome as to the performance
targets is substantially uncertain. The performance targets established by the
Committee will be based on one or more of the Performance Criteria.

 

(b)                                 A Participant otherwise entitled to receive
a Cash Incentive Award for any performance period will not receive a settlement
or payment of the Award until the Committee has determined that the applicable
performance target(s) have been attained. To the extent that the Committee
exercises discretion in making the determination required by this
subsection 8.2, such exercise of discretion may not result in an increase in the
amount of the payment, unless such discretion is exercised pursuant to
Section 9.2 hereof.

 

(c)                                  Except as otherwise provided by the
Committee, if a Participant’s Termination Date occurs because of death or
disability, the Participant’s Cash Incentive Award will become vested without
regard to whether the Cash Incentive Award would be Performance-Based
Compensation.

 

(d)                                 The maximum amount payable pursuant to a
Cash Incentive Award to any Participant in any calendar year is $10,000,000.

 

Nothing in this Section 8 will preclude the Committee from granting Cash
Incentive Awards under the Plan or the Committee, Aon or any Subsidiary from
granting any cash incentive awards outside of the Plan that are not intended to
be Performance-Based Compensation; provided, however, that to the extent that
the provisions of this Section 8 reflect the requirements applicable to
Performance-Based Compensation, such provisions will not apply to any Cash
Incentive Award that is not intended to constitute Performance-Based
Compensation. Except as otherwise provided in the applicable program or
arrangement, distribution of any Cash Incentive Awards by the Company for a
performance period ending in a calendar year will be made to the Participant not
later than March 15 of the following calendar year.

 

SECTION 9

Operation and Administration

 

9.1  Effective Date and Approval Date.  The Plan will be effective as of the
date it is adopted by the Board (the “Effective Date”); provided, however, that
Awards granted under the Plan prior to the Approval Date will be contingent on
approval of the Plan by Aon’s stockholders. The Plan will be unlimited in
duration and, in the event of Plan termination, will remain in effect as long as
any Shares awarded under it are outstanding and not fully vested; provided,
however, that no new Awards will be made under the Plan on or after the tenth
anniversary of the date on which the Plan is adopted by the Board.

 

9.2  Change in Control.  (a) Notwithstanding any provision of this Plan or Award
agreement, in the event of a Change in Control, the Board (as constituted prior
to such Change in Control) may, in its discretion:

 

(i)                                     require that (A) some or all outstanding
Options and SARs will immediately become exercisable in full or in part, (B) the
vesting period applicable to some or all outstanding restricted shares and
restricted stock units will lapse in full or in part, (C) the performance period
applicable to some or all outstanding Awards will lapse in full or in part, and
(D) the performance targets applicable to some or all outstanding Awards will be
deemed to be satisfied at the target, maximum or any other level;

 

(ii)                                  require that Shares of Common Stock of the
Company resulting from or succeeding to the business of the Company pursuant to
such Change in Control, or a parent corporation thereof, be substituted for some
or all of the Shares subject to an outstanding Award, with an appropriate and
equitable adjustment to such Award as determined by the Board in accordance with
Section 5.2;

 

(iii)                               require outstanding Awards, in whole or in
part, to be surrendered to the Company by the holder, and to be immediately
cancelled by the Company, and to provide for the holder to receive (A) a cash
payment in an amount equal to (x) in the case of an Option or a SAR, the number
of Shares then subject to the portion of such Option or SAR surrendered, to the
extent such Option or SAR is then exercisable or becomes exercisable pursuant to

 

9

--------------------------------------------------------------------------------


 

Section 6.5 above, multiplied by the excess, if any, of the Fair Market Value of
a Share as of the date of the Change in Control, over the purchase price or base
price per Share subject to such Option or SAR, (y) in the case of restricted
shares or restricted stock units, the number of Shares then subject to the
portion of such Award surrendered, to the extent the vesting period and
performance period, if any, on such Award have lapsed or will lapse pursuant to
Section 7.2 above and to the extent that the performance targets, if any, have
been satisfied or are deemed satisfied pursuant to Sections 7.2 or 7.3 above,
multiplied by the Fair Market Value of a Share as of the date of the Change in
Control, and (z) in the case of performance shares and performance share units,
the Fair Market Value of the Shares then subject to the portion of such Award
surrendered, to the extent the performance period applicable to such Award has
lapsed or will lapse pursuant to Section 7.3 above and to the extent the
performance targets applicable to such Award have been satisfied or are deemed
satisfied pursuant to Section 7.3 above; (B) Shares of Common Stock of the
corporation resulting from or succeeding to the business of the Company pursuant
to such Change in Control, or a parent corporation thereof, having a fair market
value not less than the amount determined under clause (A) above; or (C) a
combination of the payment of cash pursuant to clause (A) above and the issuance
of shares pursuant to Clause (B) above; and/or

 

(iv)                              take such other action as the Board deems
appropriate, in its sole discretion.

 

9.3  Special Director Provisions.  Notwithstanding any other provision of the
Plan to the contrary, unless otherwise provided by the Board, awards to
non-employee directors will be made in accordance with the terms of the Aon
Corporation Non-Employee Directors’ Deferred Stock Unit Plan, as amended, and
all such awards will be deemed to be made under the Plan.

 

9.4  Limit on Distribution.  Distribution of Shares or other amounts under the
Plan will be subject to the following:

 

(a)                                  Notwithstanding any other provision of the
Plan, Aon will have no liability to deliver any Shares under the Plan or make
any other distribution of benefits under the Plan unless such delivery or
distribution would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity.

 

(b)                                 In the case of a Participant who is subject
to Section 16(a) and 16(b) of the Exchange Act, the Committee may, at any time,
add such conditions and limitations to any Award to such Participant, or any
feature of any such Award, as the Committee, in its sole discretion, deems
necessary or desirable to comply with Section 16(a) or 16(b) and the rules and
regulations thereunder or to obtain any exemption therefrom.

 

(c)                                  To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

 

9.5  Withholding.  All Awards and other payments under the Plan are subject to
withholding of all applicable taxes, which withholding obligations may be
satisfied, with the consent of the Committee, through the surrender of Shares
which the Participant already owns or to which a Participant is otherwise
entitled under the Plan; provided, however, with the consent of the Committee,
previously-owned Shares that have been held by the Participant or Shares to
which the Participant is entitled under the Plan may only be used to satisfy the
minimum tax withholding required by applicable law (or other rates that will not
have a negative accounting impact).

 

9.6  Transferability.  Awards under the Plan are not transferable except as
designated by the Participant by will or by the laws of descent and distribution
or, to the extent provided by the Committee, pursuant to a qualified domestic
relations order (within the meaning of the Code and applicable
rules thereunder). To the extent that the Participant who receives an Award
under the Plan has the right to exercise such Award, the Award may be exercised
during the lifetime of the Participant only by the Participant. Notwithstanding
the foregoing provisions of this subsection 9.6, the Committee may permit Awards
under the Plan to be transferred to or for the benefit of the Participant’s
family (including, without limitation, to a trust or partnership for the benefit
of a Participant’s family), subject to such procedures as the Committee may
establish. In no event will an Incentive Stock Option be transferable to the
extent that such transferability would violate the requirements applicable to
such option under section 422 of the Code.

 

9.7  Notices.  Any notice or document required to be filed with the Committee or
the Company under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee or the Company, in care of
Aon at its principal executive offices. The Committee may, by advance written
notice to affected persons, revise such notice procedure from time to time. Any
notice required under the Plan (other than a notice of election) may be waived
by the person entitled to notice.

 

10

--------------------------------------------------------------------------------


 

9.8  Form and Time of Elections.  Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the Plan, and any permitted modification or
revocation thereof, will be in writing filed with the Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee requires.

 

9.9  Agreement With Aon or Subsidiary.  At the time of an Award to a Participant
under the Plan, the Committee may require a Participant to enter into an
agreement with Aon or the Subsidiary, as applicable (the “Agreement”), in a form
specified by the Committee, agreeing to the terms and conditions of the Plan and
to such additional terms and conditions, not inconsistent with the Plan, as the
Committee may, in its sole discretion, prescribe.

 

9.10  Limitation of Implied Rights.

 

(a)                                  Neither a Participant nor any other person
will, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company whatsoever, including without limitation, any
specific funds, assets, or other property which the Company, in its sole
discretion, may set aside in anticipation of a liability under the Plan. A
Participant will have only a contractual right to the amounts, if any, payable
under the Plan, unsecured by any assets of the Company. Nothing contained in the
Plan constitutes a guarantee by the Company or any Subsidiary that the assets of
such companies will be sufficient to pay any benefits to any person.

 

(b)                                 The Plan does not constitute a contract of
employment or continued service, and selection as a Participant will not give
any employee the right to be retained in the employ or service of the Company,
nor any right or claim to any benefit under the Plan, unless such right or claim
has specifically accrued under the terms of the Plan. Except as otherwise
provided in the Plan, no Award under the Plan will confer upon the holder
thereof any right as a stockholder of Aon prior to the date on which he fulfills
all service requirements and other conditions for receipt of such rights and
Shares are registered in his name. Without limiting the generality of the
foregoing, to the extent permitted or required by law, as determined by the
Committee, Participants holding Shares of restricted stock granted under the
Plan may be granted the right to exercise full voting rights with respect to
those Shares during the vesting period. A Participant will have no voting rights
with respect to any restricted stock units granted hereunder.

 

(c)                                  During the vesting period, Participants
holding Shares of restricted stock, restricted stock units, performance Shares
or performance share units granted hereunder may, if the Committee so
determines, be credited with dividends paid with respect to the underlying
Shares or dividend equivalents while they are so held in a manner determined by
the Committee in its sole discretion. The Committee may apply any restrictions
to the dividends or dividend equivalents that the Committee deems appropriate.
The Committee, in its sole discretion, may determine the form of payment of
dividends or dividend equivalents, including, but not limited to, cash or
Shares.

 

9.11  Forfeiture Events.  The Committee may specify in an Award Agreement that
the Participant’s rights, payments, and benefits with respect to an Award will
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but are
not limited to, termination of employment for cause, violation of material
Company, Affiliate or Subsidiary policy, breach of noncompetition,
non-solicitation or confidentiality provisions that apply to the Participant, a
determination that the payment of the Award was based on an incorrect
determination that financial or other criteria were met or other conduct by the
Participant that is detrimental to the business or reputation of the Company,
its Affiliates or the Subsidiaries.

 

9.12  Clawback Policy.  Any compensation earned or paid pursuant to this Plan is
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.

 

9.13  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

9.14  Action by Aon or Subsidiary.  Any action required or permitted to be taken
by Aon or any Subsidiary will be by resolution of its board of directors or by
action of one or more members of the board (including a committee of the board)
who are duly authorized to act for the board or (except to the extent prohibited
by applicable law or the rules of any stock exchange) by a duly authorized
officer of Aon.

 

9.15  Gender and Number.  Where the context allows, words in any gender include
any other gender, words in the singular include the plural and the plural
includes the singular, and the term “or” also means “and/or” and the term
“including” means “including but not limited to”.

 

11

--------------------------------------------------------------------------------


 

9.16  Applicable Law.  The provisions of the Plan will be construed in
accordance with the laws of the State of Delaware, without giving effect to
choice of law principles.

 

9.17  Foreign Participants.  Notwithstanding any other provision of the Plan to
the contrary, the Committee may grant Awards to eligible persons who are foreign
nationals on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan. In furtherance of
such purposes, the Committee may make such modifications, amendments, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which Aon or a Subsidiary operates or has
employees.

 

9.18  Construction.  If any provision of the Plan or any Award agreement
relating to an award intended to satisfy the requirements for Performance-Based
Compensation under section 162(m) of the Code does not comply or is inconsistent
with such requirements of section 162(m) of the Code, such provision will be
construed or deemed amended to the extent necessary to conform to such
requirements.

 

SECTION 10

Amendment and Termination

 

The Board may, at any time, amend or terminate the Plan, and the Board or the
Committee may amend any Agreement, provided that no amendment or termination
may, in the absence of written consent to the change by the affected Participant
(or, if the Participant is not then living and if applicable, the Beneficiary),
adversely affect the rights of any Participant or, if applicable, Beneficiary
under any Award granted under the Plan prior to the date such amendment is
adopted by the Board (or the Committee, if applicable); and further provided
that adjustments pursuant to subsection 5.2 will not be subject to the foregoing
limitations of this Section 10; and further provided no amendment will be made
to the provisions of subsection 6.8 (relating to Option and SAR repricing)
without the approval of Aon’s stockholders; and provided further, that no other
amendment will be made to the Plan without the approval of Aon’s stockholders if
the approval of Aon’s stockholders of such amendment is required by law or the
rules of any stock exchange on which Shares are listed.

 

SECTION 11

Section 409A of the Code

 

11.1  Intent to Comply with Section 409A of the Code.  Notwithstanding anything
in this Plan to the contrary (for purposes of this section, “Plan” includes all
Awards under the Plan), the Plan will be construed, administered or deemed
amended as necessary to comply with the requirements of Section 409A of the Code
to avoid taxation under Section 409A(a)(1) of the Code to the extent subject to
Section 409A of the Code. The Committee, in its sole discretion, will determine
the requirements of Section 409A of the Code applicable to the Plan and will
interpret the terms of the Plan consistently therewith. Under no circumstances,
however, will the Company or any Subsidiary or Affiliate or any of its
employees, officers, directors, service providers or agents have any liability
to any person for any taxes, penalties or interest due on amounts paid or
payable under the Plan, including any taxes, penalties or interest imposed under
Section 409A of the Code. Any payments to Award holders pursuant to this Plan
are also intended to be exempt from Section 409A of the Code to the maximum
extent possible, first, to the extent such payments are scheduled to be paid and
are in fact paid during the short-term deferral period, as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and then, if applicable, under
the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii), and for this purpose each payment will be considered a
separate payment such that the determination of whether a payment qualifies as a
short-term deferral will be made without regard to whether other payments so
qualify and the determination of whether a payment qualifies under the
separation pay exemption will be made without regard to any payments which
qualify as short-term deferrals. To the extent any amounts under this Plan are
payable by reference to an Award holder’s “termination of employment,” such term
will be deemed to refer to the Award holder’s “separation from service,” within
the meaning of Section 409A of the Code. Notwithstanding any other provision in
this Plan, if an Award holder is a “specified employee,” as defined in
Section 409A of the Code, as of the date of the Award holder’s separation from
service, then to the extent any amount payable under this Plan (i) constitutes
the payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, (ii) is payable upon the Award holder’s separation
from service and (iii) under the terms of this Plan would be payable prior to
the six-month anniversary of the Award holder’s separation from service, such
payment will be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of the award holder’s
death.

 

11.2  Prohibition on Acceleration of Payments.  The time or schedule of any
settlement or amount scheduled to be paid pursuant to the terms of the Plan or
any Agreement may not be accelerated except as otherwise permitted under Code
Section 409A and the guidance and Treasury regulations issued thereunder.

 

12

--------------------------------------------------------------------------------